--------------------------------------------------------------------------------


Exhibit 10.6


SUBORDINATION AGREEMENT


This Subordination Agreement (this “Agreement”) is entered into as of the 24th
day of May, 2007, by and among the signatories hereto (collectively, the
“Subordinated Lenders” and each, a “Subordinated Lender”), and Laurus Master
Fund, Ltd. (the “Senior Lender”).  Unless otherwise defined herein, capitalized
terms used herein shall have the meaning provided such terms in the Security
Agreement referred to below.


BACKGROUND


WHEREAS, the Subordinated Lenders will purchase certain unsecured, convertible
debentures in an aggregate amount up to $3 million (the “Securities”) from,
Impart Media Group, Inc., a Nevada corporation (the “Company”) pursuant to a
securities purchase agreement to be entered by and between the Subordinated
Lenders and the Company on or about May 24, 2007 (such securities purchase
agreement, together with all agreements and documents executed and delivered by
the parties in connection therewith, the “Junior Documents”).


WHEREAS, it is a condition to the Senior Lender’s approval of the Company’s
receipt of such loans, which approval is required, pursuant to, and in
accordance with, (i) that certain Security Agreement to be dated on or about
January 27, 2007 by and between the Company and Laurus (as amended, modified or
supplemented from time to time, the "Security Agreement") and (ii) the Related
Agreements referred to in the Security Agreement, that the Subordinated Lenders
enter into this Agreement.


NOW, THEREFORE, each Subordinated Lender and the Senior Lender agree as follows:


TERMS


1.           All obligations of the Company and/or any of its Subsidiaries to
the Senior Lender, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent or now or hereafter existing, or due or to
become due are referred to as “Senior Liabilities”.  Any and all loans made by
the Subordinated Lenders to the Company and/or any of its Subsidiaries, together
with all other obligations (whether monetary or otherwise) of the Company and/or
any of its Subsidiaries to any Subordinated Lender (in each case, including any
interest, fees or penalties related thereto), howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent or now or
hereafter existing, or due or to become due are referred to as “Junior
Liabilities”.  It is expressly understood and agreed that the term “Senior
Liabilities”, as used in this Agreement, shall include, without limitation, any
and all interest, fees and penalties accruing on any of the Senior Liabilities
after the commencement of any proceedings referred to in paragraph 4 of this
Agreement, notwithstanding any provision or rule of law which might restrict the
rights of the Senior Lender, as against the Company, its Subsidiaries or anyone
else, to collect such interest, fees or penalties, as the case may be.
 
- 1 -

--------------------------------------------------------------------------------


 
2.           Except as expressly otherwise provided in this Agreement or as the
Senior Lender may otherwise expressly consent in writing, the payment of the
Junior Liabilities shall be postponed and subordinated in right of payment and
priority to the payment in full of all Senior Liabilities.  Furthermore, whether
directly or indirectly, no payments or other distributions whatsoever in respect
of any Junior Liabilities shall be made (whether at stated maturity, by
acceleration or otherwise), nor shall any property or assets of the Company or
any of its Subsidiaries be applied to the purchase or other acquisition or
retirement of any Junior Liability until such time as the Senior Liabilities
have been indefeasibly paid in full.  Notwithstanding anything to the contrary
contained in this paragraph 2 or elsewhere in this Agreement, the Company and
its Subsidiaries may (i) make regularly scheduled principal and interest
payments, as the case may be, (ii) if applicable, pay any accrued liquidated
damages when due, (payment of such liquidated damages being capped hereby to no
more than $210,000 in the aggregate (the “Liquidated Damages Cap”), to the
Subordinated Lenders with respect to the Junior Liabilities, so long as (i) no
Event of Default (as defined in the Security Agreement or any Related Agreement
has occurred and is continuing at the time of any such payment or after giving
effect to such payment and (ii) the amount of such regularly scheduled principal
payments, the rate of interest, and the Liquidated Damages Cap, in each case,
with respect to the Junior Liabilities is not increased from that in effect on
the date hereof.  In addition, nothing contained herein (x) shall restrict any
Subordinated Lender’s right to receive shares of the Company’s common stock upon
conversion or exercise of securities of the Company; (y) restrict a Subordinated
Lender’s right to seek specific performance therefor to cause the Company to
satisfy its obligations under the Junior Documents; or (z) restrict a
Subordinated Lender’s right to receive payment in shares of the Company’s common
stock in respect of liquidated damages and other fees to the extent that payment
in cash is prohibited pursuant to the foregoing clause (y).


3.           Each Subordinated Lender hereby subordinates all claims and
security interests it may have against, or with respect to, any of the assets of
the Company and/or any of its Subsidiaries (the “Subordinated Lender Liens”), to
the security interests granted by the Company and/or any of its Subsidiaries to
the Senior Lender in respect of the Senior Liabilities.  The Senior Lender shall
not owe any duty to any Subordinated Lender as a result of or in connection with
any Subordinated Lender Liens, including without limitation any marshalling of
assets or protection of the rights or interests of any Subordinated Lender.  The
Senior Lender shall have the exclusive right to manage, perform and enforce the
underlying terms of the Security Agreement, the Related Agreements and each
other document, instrument and agreement executed from time to time in
connection therewith (collectively, the “Security Agreements”) relating to the
assets of the Company and its Subsidiaries and to exercise and enforce its
rights according to its discretion.  Each Subordinated Lender waives all rights
to affect the method or challenge the appropriateness of any action taken by the
Senior Lender in connection with the Senior Lender’s enforcement of its rights
under the Security Agreements.  Only the Senior Lender shall have the right to
restrict  permit, approve or disapprove the sale, transfer or other disposition
of the assets of the Company or any of its Subsidiaries.  As between the Senior
Lender and each Subordinated Lender, the terms of this Agreement shall govern.

- 2 -

--------------------------------------------------------------------------------



4.           In the event of any dissolution, winding up, liquidation,
readjustment, reorganization or other similar proceedings relating to the
Company and/or any of its Subsidiaries or to its creditors, as such, or to its
property (whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership, or upon an assignment for the benefit of
creditors, or any other marshalling of the assets and liabilities of the Company
and/or any of its Subsidiaries, or any sale of all or substantially all of the
assets of the Company and/or any of its Subsidiaries, or otherwise), the Senior
Liabilities shall first be paid in full before any Subordinated Lender shall be
entitled to receive and to retain any payment, distribution, other rights or
benefits in respect of any Junior Liability. In order to enable the Senior
Lender to enforce its rights hereunder in any such action or proceeding, if a
Subordinated Lender does not file proof(s) of claim(s) in connection with a
bankruptcy or insolvency proceeding involving the Company and/or any of its
Subsidiaries prior to 15 days before the expiration of the time to file claims
in any such proceeding, the Senior Lender is hereby irrevocably authorized and
empowered in its discretion as attorney in fact for each Subordinated Lender to
make and present for and on behalf of such Subordinated Lender such proofs of
claims against the Company and/or its Subsidiaries as Laurus may deem expedient
or proper and to vote such proofs of claims in any such proceeding and to
receive and collect any and all dividends or other payments or disbursements
made thereon in whatever form the same may be paid or issued and to apply same
on account of any the Senior Liabilities.  In the event, prior to indefeasible
payment in full of the Senior Liabilities, any Subordinated Lender shall receive
any payment in respect of the Junior Liabilities and/or in connection with the
enforcement of such Subordinated Lender’s rights and remedies against the
Company and/or any of its Subsidiaries, whether arising in connection with the
Junior Liabilities or otherwise that is not in accordance with the terms of this
Agreement, then such Subordinated Lender shall forthwith deliver, or cause to be
delivered, the same to the Senior Lender in precisely the form held by such
Subordinated Lender (except for any necessary endorsement) and until so
delivered the same shall be held in trust by such Subordinated Lender as the
property of the Senior Lender.


5.           Each Subordinated Lender will mark its/his books and records so as
to clearly indicate that its/his respective Junior Liabilities are subordinated
in accordance with the terms of this Agreement.  Each Subordinated Lender will
execute such further documents or instruments and take such further action as
the Senior Lender may reasonably request from time to time  to carry out the
intent of this Agreement.


6.           Each Subordinated Lender hereby waives all diligence in collection
or protection of or realization upon the Senior Liabilities or any security for
the Senior Liabilities.


7.           Except as permitted herein, until such time as the Senior
Liabilities have been indefeasibly paid in full, the Subordinated Lender will
not, without the prior written consent of the Senior Lender:  (a) attempt to
enforce or collect any Junior Liability or any rights in respect of any Junior
Liability or any other rights or remedies of any kind or nature whatsoever
against any Company and/or any of their respective Subsidiaries whether in
respect of the Junior Liabilities or otherwise (each an “Enforcement Action”);
unless, in each case (i) an event of default shall have occurred and be
continuing under any one or more agreements between and among the Subordinated
Lender, any Company and/or any of their respective Subsidiaries which would
entitle the Subordinated Lender to take such action (each, a “Subordinated
Lender Default”), (ii) the Subordinated Lender shall have provided the Senior
Lender written notice of the occurrence of each such Subordinated Lender Default
and that it intends to take an Enforcement Action (each, a “Subordinated Lender
Enforcement Action Notice”), and (iii) a period of at least 120 days shall have
elapsed after the receipt by the Senior Lender of the respective Subordinated
Lender Enforcement Action Notice; provided that, notwithstanding the foregoing,
the Subordinated Lender shall only be permitted to provide the Senior Lender
with two Subordinated Lender Enforcement Action Notices in any three hundred and
sixty five (365) day period; or (b) commence, or join with any other creditor in
commencing, any bankruptcy, reorganization or insolvency proceedings with
respect to any Company and/or any of their respective Subsidiaries.
 
- 3 -

--------------------------------------------------------------------------------


 
8.           The Senior Lender may, from time to time, at its sole discretion
and without notice to any Subordinated Lender, take any or all of the following
actions:  (a) retain or obtain a security interest in any property to secure any
of the Senior Liabilities; (b) retain or obtain the primary or secondary
obligation of any other obligor or obligors with respect to any of the Senior
Liabilities; (c) extend or renew for one or more periods (whether or not longer
than the original period), alter, increase or exchange any of the Senior
Liabilities, or release or compromise any obligation of any nature of any
obligor with respect to any of the Senior Liabilities; and (d) release its
security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Senior
Liabilities, or extend or renew for one or more periods (whether or not longer
than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property.


9.           The Senior Lender may, from time to time, whether before or after
any discontinuance of this Agreement, without notice to any Subordinated Lender,
assign or transfer any or all of the Senior Liabilities or any interest in the
Senior Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were the Senior Lender, as applicable; provided,
however, that, unless the Senior Lender shall otherwise consent in writing, the
Senior Lender shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lender, as to those of the Senior Liabilities which the Senior Lender has
not assigned or transferred.


10.           The Senior Lender shall not be prejudiced in its rights under this
Agreement by any act or failure to act of any Subordinated Lender, or any
noncompliance of any Subordinated Lender with any agreement or obligation,
regardless of any knowledge thereof which the Senior Lender may have or with
which the Senior Lender may be charged; and no action of the Senior Lender
permitted under this Agreement shall in any way affect or impair the rights of
the Senior Lender and the obligations of any Subordinated Lender under this
Agreement.


11.           No delay on the part of the Senior Lender in the exercise of any
right or remedy shall operate as a waiver of such right or remedy, and no single
or partial exercise by the Senior Lender of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon the Senior Lender except as expressly set
forth in a writing duly signed and delivered on behalf of the Senior
Lender.  For the purposes of this Agreement, Senior Liabilities shall have the
meaning set forth in Section 1 above, notwithstanding any right or power of any
Subordinated Lender or anyone else to assert any claim or defense as to the
invalidity or unenforceability of any such obligation, and no such claim or
defense shall affect or impair the agreements and obligations of any
Subordinated Lender under this Agreement.
 
- 4 -

--------------------------------------------------------------------------------


 
12.           This Agreement shall continue in full force and effect after the
filing of any petition (“Petition”) by or against the Company and/or any of its
Subsidiaries under the United States Bankruptcy Code (the “Code”) and all
converted or succeeding cases in respect thereof.  All references herein to the
Company and/or Subsidiary shall be deemed to apply to the Company and such
Subsidiary as debtor-in-possession and to a trustee for the Company and/or such
Subsidiary.  If the Company or any of its Subsidiaries shall become subject to a
proceeding under the Code, and if the Senior Lender shall desire to permit the
use of cash collateral or to provide post-Petition financing from the Senior
Lender to the Company or any such Subsidiary under the Code, each Subordinated
Lender agrees as follows:  (1) adequate notice to such Subordinated Lender shall
be deemed to have been provided for such consent or post-Petition financing if
such Subordinated Lender receives notice thereof three (3) business days (or
such shorter notice as is given to the Senior Lender) prior to the earlier of
(a) any hearing on a request to approve such post-petition financing or (b) the
date of entry of an order approving same and (2) no objection will be raised by
any Subordinated Lender to any such use of cash collateral or such post-Petition
financing from the Senior Lender.


13.           This Agreement shall be binding upon each Subordinated Lender and
upon the heirs, legal representatives, successors and assigns of each
Subordinated Lender and the successors and assigns of any Subordinated Lender.


14.           This Agreement shall be construed in accordance with and governed
by the laws of New York without regard to conflict of laws provisions.  Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.


15.           No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Subordinated Lenders then holding of at least
75% in interest of the original amount of the Securities or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.


[signature page follows]

- 5 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Subordination Agreement has been made and
delivered  this 24th day of May, 2007.
 

 

 
LAURUS MASTER FUND, LTD.
       
By:
 
   
Name: 
   
Title:
 


- 6 -

--------------------------------------------------------------------------------



[SUBORDINATED LENDER SIGNATURE PAGE TO SUBORDINATION AGREEMENT WITH LAURUS
MASTER FUND, LTD.]


IN WITNESS WHEREOF, this Subordination Agreement has been made and delivered  by
the undersigned this 24th day of May, 2007.


Name of Subordinated Lender:
     
Signature of Authorized Signatory of Subordination Agreement:
             
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Facsimile Number of Purchaser:
         
Address for Notice of Subordinated Lender: 



- 7 -

--------------------------------------------------------------------------------